Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Allowable subject matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 

“searching at least one universally unique identifier advertised through low energy communication transmission, transmitted by a low energy communication advertisement service residing on the television device, said at least one universally unique identifier being configured to enable the low energy communication monitoring service retrieval of a content identifier associated with content concurrently being displayed on the television device by a television client application program residing on the television device, wherein said displayed content is received by the television device from a server; retrieving, using said at least one universally unique identifier, the content identifier by utilizing an application programming interface of low energy communication” as recited in claim 1.

“concurrently with said displaying of said content on said television device, advertising at least one universally unique identifier through low energy communication transmission, said at least one universally unique identifier configured to enable a low energy communication monitoring service residing on the mobile device retrieval of a content identifier associated with said content concurrently displayed on the television device;  wherein the low energy communication monitoring service residing on a the mobile device being  configured to retrieve, using said at least one universally unique identifier, the content identifier by utilizing an application programming interface of low energy communication and provide the content identifier to the mobile client application program residing on the mobile device” as recited in claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                         Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425